Exhibit 10.2
 



 
 
 
SECOND AMENDMENT TO THE MASTER CONTRIBUTION AND SUPPORT AGREEMENT
 
 
This SECOND AMENDMENT TO THE MASTER CONTRIBUTION AND SUPPORT AGREEMENT (the
“Second Amendment”) is entered into as of January 7, 2009 (the “Second Amendment
Effective Date”), by and between SkyTerra Communications, Inc., a Delaware
corporation (the "Company"), SkyTerra LP (formerly known as Mobile Satellite
Ventures L.P.), a Delaware limited partnership, SkyTerra Subsidiary LLC
(formerly known as Mobile Satellite Ventures Subsidiary LLC), a Delaware limited
liability company, Harbinger Capital Partners Master Fund I, Ltd., an
exempted company under the laws of the Cayman Islands, Harbinger Capital
Partners Special Situations Fund, L.P., a Delaware limited partnership,
Harbinger Capital Partners Fund I, L.P., a Delaware limited partnership, and
Harbinger Co-Investment Fund, L.P., a Delaware limited partnership.  Harbinger
Capital Partners Master Fund I, Ltd., Harbinger Capital Partners Special
Situations Fund, L.P., Harbinger Capital Partners Fund I, L.P., and Harbinger
Co-Investment Fund, L.P. are collectively referred to herein as "Harbinger".
 
Recitals
 
A.  WHEREAS, the Parties entered into that certain Master Contribution and
Support Agreement dated as of July 24, 2008, as amended by the letter agreement
dated August 22, 2008 (the “MSCA”); and
 
B.       WHEREAS, the Parties desire to amend certain provisions of the MCSA all
on the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto agree as
follows:
 
1.           Amendment of the MCSA.
 
The Parties hereby agree to amend the terms of the MCSA as provided below,
effective as of the Second Amendment Effective Date.  To the extent that the
MCSA is explicitly amended by this Second Amendment, the terms of this Second
Amendment will control.  Where the MCSA is not explicitly amended, the terms of
the MCSA will remain in full force and effect.  Capitalized terms used in this
Second Amendment that are not otherwise defined herein shall have the same
meanings ascribed to them in the MCSA.
 
2.           Amendments to Section 16.1
 
2.1         Clause (c) of Section 16.1 is hereby amended in its entirety to read
as follows:
 

 
 

--------------------------------------------------------------------------------

 

 
"commence any negotiations or enter into any binding commitments in connection
with any action that is reasonably likely to (i) delay, prejudice, or increase
the cost of, obtaining Debt Financing; (ii) prejudice the ability of Harbinger
to procure the Equity Commitment Letter or delay its procurement in any way; or
(iii) prejudice the ability of the Parties to complete the Offer, or delay
completion of the Offer in any way, provided that the Company is expressly
authorized, after giving prior written notice to Harbinger of each of such
negotiations and discussions, to have negotiations and discussions with
potential strategic partners so long as any agreement reached as a result of
such discussions and negotiations is not binding on the Company or its
Subsidiaries unless and until Harbinger gives its prior written consent to such
agreement (which consent shall not be unreasonably withheld, conditioned or
delayed)"
 
2.2           Clause (j) of Section 16.1 is hereby amended by deleting the
reference to "$1,660,000,000" in the penultimate line thereof, and inserting
"$1,680,000,000" in lieu thereof.
 
3.           Full Force and Effect.  This Second Amendment amends the terms of
the MCSA and is deemed incorporated into, and governed by all other terms of,
the MCSA.  Except as set forth in Section 2 hereof, the provisions of the MCSA,
as amended by this Second Amendment, remain in full force and effect.
 
4.           Further Actions.  Each Party shall execute, acknowledge and deliver
such further instruments, and do all other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Second
Amendment.
 
5.           Counterparts.  This Second Amendment may be signed in counterparts,
each and every one of which shall be deemed an original, notwithstanding
variations in format or file designation, which may result from the electronic
transmission, storage and printing of copies of this Second Amendment from
separate computers or printers.  Facsimile signatures shall be treated as
original signatures.
 
Signature Page Follows
 
 

 
2

--------------------------------------------------------------------------------

 

 
 
IN WITNESS WHEREOF, the Parties have caused this Second Amendment to be executed
by their duly authorized representatives as of the Second Amendment Effective
Date.
 
 
 
 
SKYTERRA COMMUNICATIONS, INC.
 
SKYTERRA LP
         
By:
  /s/ Randy Segal  
By:
  /s/ Randy Segal          
Name:
  Randy Segal  
Name:
  Randy Segal          
Title:
  SVP, GC & Secretary  
Title:
    SVP, GC & Secretary

 
 
SKYTERRA SUBSIDIARY LLC
 
HARBINGER CAPITAL PARTNERS MASTER FUND I, LTD.
                   
By:
  /s/ Randy Segal   By:  Harbinger Capital Partners Offshore          
Name:
  Randy Segal  
Manager, LLC, as investment manager
       
Title:
    SVP, GC & Secretary  
By:
  /s/ Philip Falcone                
Name:
  Philip Falcone                
Title:
 

 
 
HARBINGER CAPITAL PARTNERS SPECIAL SITUATIONS FUND, L.P.
 
HARBINGER CAPITAL PARTNERS FUND I, L.P.
           
By: Harbinger Capital Partners Special
 
By: Harbinger Capital Partners GP, LLC,
     
Situations Fund GP, LLC as general partner
 
as general partner
         
By:
  /s/ Philip Falcone  
By:
  /s/ Philip Falcone          
Name:
  Philip Falcone  
Name:
  Philip Falcone          
Title:
   
Title:
 

 
 
 
3

--------------------------------------------------------------------------------

 
 
 
 
HARBINGER CO-INVESTMENT
FUND, L.P.
 
 

By: Harbinger Co-Investment GP, LLC, as general partner 
By: HMC – New York, Inc., as managing member
 
By:
 /s/ Philip Falcone      
Name:
 Philip Falcone      
Title:
   

 
 
 
 
4

--------------------------------------------------------------------------------

